DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered. The response includes amendments to claim 9. Claims 9-19 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 9 recites the rear panel configured to cover a user’s back in both thoracic and lumbar spine regions and forming the only rear panel of the top for covering a user’s back, wherein the entire rear panel is fabricated from a third material comprising neoprene.  Applicant’s remarks refer to the drawings and surface shading in Figures 1 and 2 as evidence that area 3 has the same surface shading as the rear elevation view of Fig.2, and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (U.S. 8,376,808) in view of Smith ‘512. Hopkins discloses the invention substantially as claimed. Hopkins teaches an active wear exercise top 16 comprising a front panel comprising a first top section (includes portions 4,6) having dimensions configured to cover a user’s chest area, the first top section fabricated from a first material (LYCRA/spandex) comprising spandex arranged to promote stretching and a second lower section 9 (a lower portion of front panel overlying the abdomen when worn) having dimensions configured to cover a user’s abdomen, the second lower section 9 fabricated from a second material comprising neoprene arranged to promote water loss (col.4, lines 48-52), wherein the first material and . 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins ‘808 in view of Smith ‘512 as applied to claim 9 above, and further in view of Zarabi ‘216. Hopkins discloses the invention substantially as claimed but doesn’t teach the spandex of the first material and fourth material as providing ventilation. Zarabi teaches a top 100 formed from inner and outer layers of spandex as in paragraphs 46 and 50, the spandex disclosed as mesh-like fabric that is stretchable and breathable. . 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins ‘808 in view of Smith ‘512 as applied to claim 9 above, and further in view of Abraham ‘602. Hopkins discloses the invention substantially as claimed but doesn’t teach the neoprene is breathable. Abraham teaches an upper torso garment 10 including portions 22,24 formed from a breathable neoprene material. Abraham teaches the breathable neoprene is also form-fitting and the breathable property is expected to allow for ventilation and airflow into and out of the top. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Hopkins’ neoprene to form as breathable in that Abraham teaches use of breathable neoprene as part of an upper garment, the breathable neoprene expected to allow for airflow and improved comfort of the wearer.  
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins ‘808 in view of Smith ‘512 as applied to claim 9 above, and further in view of Monson ‘453. Hopkins discloses the invention substantially as claimed but doesn’t teach the second material and third material comprising neoprene is a non-breathable neoprene. Monson teaches an athletic garment including an upper body portion formed from neoprene disclosed as a closed-cell rubber structure chosen to prevent ventilation of the area which it covers, thereby increasing body warmth and resulting in perspiration and slimming by virtue of excess water loss. Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Hopkins’ top to form the neoprene as non-breathable in that Monson teaches the non-breathable neoprene material increases body warmth to result in increased perspiration of the skin area and potentially increased water loss/weight loss. 


Response to Arguments
	Applicant submits that Carmichael fails to teach the embodiment of amended claim 9 with a rear panel configured to cover a user’s back in both thoracic and lumbar spine regions and forming the only rear panel, and the rear panel is fabricated from a third material comprising neoprene arranged to promote water weight loss. The new matter rejection above discusses amendments to claim 9. Further regarding basis for these limitations in the specification, the spec doesn’t explicitly recite the rear panel as forming the only rear panel of the top. The examiner notes that the rejections have been revised in view of the claim 9 amendments.
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732